TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00082-CV



                Pate-Chen Investment, LLC and Dar-Sheng Chen, Appellants

                                                  v.

                                      Randy Patton, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
          NO. C2006-0778B, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants Pate-Chen Investment, LLC and Dar-Sheng Chen have filed an unopposed

motion to abate the instant appeal to allow the parties an opportunity to mediate their dispute. We

grant the unopposed motion and abate the instant appeal until July 8, 2008, and we order appellants

to file a report informing this Court of the status of the case on or before that date.




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Abated

Filed: April 8, 2008